Justice MARTINEZ
dissenting:
The majority holds that a warrantless search under the circumstances of this case does not violate the Fourth Amendment because an arrestee has no reasonable expectation of privacy in property seized by police pursuant to a booking, or inventory, search. See maj. op. at 1277. Because I believe that an arrestee does have a reasonable, although diminished, expectation of privacy in his or her inventoried property, and because the search in this case was conducted without a warrant and therefore was not reasonable under the Fourth Amendment, I respectfully dissent.
I.
The facts of this case are presented thoroughly by the majority opinion. See maj. op. at 1277. I will not recount them here except to emphasize two points. First, the trial court’s ruling concerned only the necessity of a search warrant under the circumstances of this case. The trial court did not reach the issue of whether the facts of this case established probable cause to support a search, and the limited record before us does not reveal sufficient information regarding probable cause. Thus, neither the majority, nor I, address the existence of probable cause. Secondly, the trial court expressly found, as a matter of fact, that “there was no threat to jail order and security in this case.” This finding is supported by the trial court’s preliminary factual findings that “Mr. Salaz had no access to the shoes,” that there was no “argument or evidence” that Salaz was attempting to gain access to the shoes, and that the shoes were kept in a locker in a locked room accessible only to jail personnel through the central control room.
II.
The Fourth Amendment to the United States Constitution protects individuals against unreasonable searches and seizures. See Minnesota v. Dickerson, 508 U.S. 366, 372, 113 S.Ct. 2130, 2135, 124 L.Ed.2d 334 *1279(1993); People v. D.F., 933 P.2d 9, 11 (Colo.1997). This protection only applies, however, where the individual in question has a reasonable expectation of privacy in the place or things to be searched. See Katz v. United States, 389 U.S. 347, 351, 88 S.Ct. 507, 511, 19 L.Ed.2d 576 (1967); see also maj. op. at 1278. As the majority notes, the existence of a reasonable expectation of privacy is necessary to a challenge to the validity of a search and seizure under the Fourth Amendment. See maj. op. at 1278.
Where a reasonable expectation of privacy exists, a warrantless search and seizure is unreasonable unless it is justified by an established exception to the Warrant Clause of the Fourth Amendment. See Dickerson, 508 U.S. at 371, 113 S.Ct. at 2134; United States v. Edwards, 415 U.S. 800, 802, 94 S.Ct. 1234, 1236, 39 L.Ed.2d 771 (1974); Katz, 389 U.S. at 357, 88 S.Ct. at 514; People v. H.J., 931 P.2d 1177, 1180 (Colo.1997). In the context of jail house searches, the United States Supreme Court has held that “the inventory search constitutes a well-defined exception to the warrant requirement.” Illinois v. Lafayette, 462 U.S. 640, 643, 103 S.Ct. 2605, 2608, 77 L.Ed.2d 65 (1983); see South Dakota v. Opperman, 428 U.S. 364, 376, 96 S.Ct. 3092, 3100, 49 L.Ed.2d 1000 (1976); Edwards, 415 U.S. at 802-805, 94 S.Ct. at 1236-1238. After balancing the “intrusion [of the inventory search] on the individual’s Fourth Amendment interests against its promotion of legitimate governmental interests,” the Court has held that an inventory search is supported by a range of police interests. Lafayette, 462 U.S. at 644, 103 S.Ct. at 2608.
The following interests support an inventory search: (1) protection of the arrestee’s property, (2) protection of police against false claims that the property is lost or damaged, (3) protection of jail personnel and inmates from the risks associated with dangerous in-strumentalities or substances concealed in the property, and (4) assistance in aseertain-ing or verifying the arrestee’s identity. See id. at 646, 103 S.Ct. at 2609; People v. Inman, 765 P.2d 577, 579 (Colo.1988); see also Florida v. Wells, 495 U.S. 1, 4, 110 S.Ct. 1632, 1635, 109 L.Ed.2d 1 (1990) (inventory search serves to protect an owner’s property, to protect police against property claims, and to guard police from danger); Edwards, 415 U.S. at 808-09, 94 S.Ct. at 1240 (inventory searches serve “police interest in weapons, means of escape, and evidence”); Hudson v. People, 196 Colo. 211, 214, 585 P.2d 580, 581 (1978) (“the rationale [behind inventory searches] is that of preserving order and security in places of incarceration”). These interests permit jail personnel to conduct an extensive inventory search of the arrestee and his or her property, including opening any closed containers found on the arrestee’s person. See Inman, 765 P.2d at 579. The fact that these interests may be served by a less intrusive search does not make the inventory search unreasonable under the Fourth Amendment. See Lafayette, 462 U.S. at 648, 103 S.Ct. at 2610-11; Inman, 765 P.2d at 580.1
However, in order to prevent unreasonable expansions of the right to conduct an inventory search, the search must be conducted pursuant to an established police routine or policy. See Wells, 495 U.S. at 4, 110 S.Ct. at 1635; People v. Taube, 864 P.2d 123, 130 (Colo.1993). As the Supreme Court has held:
Our view that standardized criteria or established routine must regulate the opening of containers found during inventory searches is based on the principle than an inventory search must not be a ruse for a general rummaging in order to discover incriminating evidence.
Wells, 495 U.S. at 4, 110 S.Ct. at 1635; see also Lafayette, 462 U.S. at 648, 103 S.Ct. at 2610-2611. The standardized procedures governing inventory searches must be designed to' produce an inventory, and “the individual police officer must not be allowed *1280so much latitude that inventory searches are turned into ‘a purposeful and general means of discovering evidence of crime.’ ” Wells, 495 U.S. at 4, 110 S.Ct. at 1635 (citations omitted); see Taube, 864 P.2d at 130.
The foundation of the constitutional requirements of a proper inventory search is that an arrestee’s expectation of privacy in his or her inventoried property may yield to the weighty governmental interests served by the search. The decisions of those courts that have examined the search of an arrestee or inmate are premised on the fact that an individual retains a reasonable, albeit diminished, expectation of privacy even while incarcerated. See Wells, 495 U.S. at 4, 110 S.Ct. at 1635; Lafayette, 462 U.S. at 643-644, 103 S.Ct. at 2608; Edwards, 415 U.S. at 808-09, 94 S.Ct. at 1240; Inman, 765 P.2d at 579; Hudson, 196 Colo. at 214, 585 P.2d at 581; see generally Hudson v. Palmer, 468 U.S. 517, 523, 104 S.Ct. 3194, 3198, 82 L.Ed.2d 393 (1984) (“we have insisted that prisoners be accorded those rights not fundamentally inconsistent with imprisonment itself or incompatible with the objectives of incarceration”); Wolff v. McDonnell, 418 U.S. 539, 555, 94 S.Ct. 2963, 2974, 41 L.Ed.2d 935 (1974) (“though his right may be diminished by the needs and exigencies of the institutional environment, a prisoner is not wholly stripped of constitutional protections when he is imprisoned for a crime”); Boling v. Romer, 101 F.3d 1336, 1339 (10th Cir.1996) (obtaining and analyzing DNA or saliva of an inmate implicates Fourth Amendment concerns, but “it is a reasonable search and seizure ... in light of an inmate’s diminished privacy rights [as balanced against relevant governmental interests]”); Cumbey v. Meachum, 684 F.2d 712, 714 (10th Cir.1982) (“[although the inmate’s right to privacy must yield to the penal institution’s need to maintain security, it does not vanish altogether”).
The principle that one retains a reasonable, yet diminished, expectation of privacy even while incarcerated is subject to one exception. A prisoner does not have a reasonable expectation of privacy within his or her prison cell. See Palmer, 468 U.S. at 527-28, 104 S.Ct. at 3200-01. An expectation of privacy within a prison cell is “fundamentally incompatible with the close and continual surveillance of inmates and their cells required to ensure institutional security and internal order.” Id. In carving out this exception for a prison cell, the Supreme Court balanced the individual’s constitutional right to privacy with the legitimate interests of the prison, and found that the privacy right must always yield in this context. See id. Of course, the existence of this exception does not abrogate the rule that an individual normally possesses an expectation of privacy while incarcerated; instead, this exception emphasizes the need to balance the competing interests of the individual and the government. See Dunn v. White, 880 F.2d 1188, 1191 (10th Cir.1989) (“[although the Supreme Court has thus foreclosed any fourth amendment challenge to the search of a prison cell ... the prisoner’s privacy interest in the integrity of his own person is still preserved”); Cameron v. Hendricks, 942 F.Supp. 499, 502 (D.Kan.1996) (“though inmates have no legitimate expectation of privacy in their cells ... the traditional Fourth Amendment prohibition against unreasonable searches extends to personal body searches of inmates”); see also Lafayette, 462 U.S. at 644, 103 S.Ct. at 2608 (balancing an individual’s Fourth Amendment interests against the governmental interests supported by an inventory search).
The fact that an incarcerated individual normally retains a reasonable expectation of privacy in his or her property, implicating Fourth Amendment concerns, is further underscored by the traditional requirements of inventory searches. The requirement that inventory searches be conducted pursuant to a standardized routine or policy would be unnecessary if the search did not implicate the Fourth Amendment’s prohibition against unreasonable searches and seizures. As discussed above, standardized procedures help insure that the inventory search is reasonable under the Fourth Amendment. See Wells, 495 U.S. at 4, 110 S.Ct. at 1635. Moreover, there would be no need to identify the specific reasons behind the inventory search if the search need not be reasonable. In fact, if an incarcerated individual had absolutely no expectation of privacy, the inventory search would not be a “search” at all *1281under the Fourth Amendment. The relevant federal cases and those of this court recognize, however, that an inventory search is such a “search” and require the inventory process to be reasonable.
With this expression of the constitutional requirements for conducting a jail house inventory search, I now turn to the trial court’s treatment of the warrantless search in this case.
III.
The search in this case differs from the ordinary inventory search conducted pursuant to an arrest. This case involves a second, more detailed, search of Salaz’s previously-inventoried property. We have dealt with such a search on only one occasion. In Hudson v. People, jail officials received a tip from an inmate that the inventoried clothes of another inmate contained illegal drugs not discovered in the inventory search. See 196 Colo. at 214, 585 P.2d at 581. The jail officials also had information that the owner of the clothes was attempting to gain access to the clothes. Furthermore, there was .evidence which suggested that security surrounding the confiscated property could be breached without much effort. See id. at 214-15, 585 P.2d at 582.
In Hudson, we held that “the rationale [behind inventory searches] which we have recognized as controlling is that of preserving order and security in places of incarceration.” Id. at 214, 585 P.2d at 582. Thus, in light of the “weighty governmental interest in maintaining security,” we held that “where jail conditions were such that there was a real possibility that someone could gain access to the drugs, there was a sufficiently immediate threat to jail order and security to justify a warrantless search.” Id. at 214-15, 585 P.2d at 582. Our decision in Hudson is consistent with the principle that incarcerated individuals retain a diminished expectation of privacy which may be overcome only by legitimate governmental interests served by inventory searches. See, e.g., Lafayette, 462 U.S. at 646, 103 S.Ct. at 2609-10; Inman, 765 P.2d at 579.
Applying Hudson to the facts of this ease, the trial court concluded that'the second warrantless search of Salaz’s shoes was not reasonable. Unlike in Hudson, the trial court here found that “there was no threat to jail order and security in this case” because Salaz had no access to the shoes, or the contraband therein, and there was no argument or evidence that there was a real possibility that anyone could gain access to the shoes. Thus, the second search of the shoes for the purpose of retrieving the contraband therein did not serve the governmental interest in maintaining order and security within the jail, and in fact went beyond the scope of a proper inventory search. See Wells, 495 U.S. at 4, 110 S.Ct. at 1635; Taube, 864 P.2d at 130. Moreover, the trial court did not find that the warrantless search served any other legitimate governmental purpose behind an inventory search, nor is there evidence in the limited record before us to support such a finding.
The majority represents its holding as a discussion of whether the search under these circumstances is “reasonable.” See maj. op. at 1278. The majority asserts that it can “find no distinction of legal' significance” between this case and Hudson, and arrives at the same result here as reached in Hudson, concluding that “Salaz had no reasonable expectation of privacy in his clothing.” Id. at 1278. The Hudson court, however, recognized that inmates do have a reasonable, if diminished, expectation of privacy in their property and that any search of their property must be reasonable under the Fourth Amendment. See Hudson, 196 Colo, at 214, 585 P.2d at 581. If Salaz has no reasonable expectation of privacy, the Fourth Amendment would not be implicated and there would be no such reasonableness requirement. The majority’s conclusion is contrary to Hudson and the well-established precept that incarcerated persons do retain a reasonable, if diminished, expectation of privacy. The Hudson court held that the second war-rantless search of the inmate’s property in that case was reasonable because it served the traditional purposes of an inventory search. See id., 585 P.2d at 581-82. In this case, the second warrantless search of Salaz’s inventoried property did not qualify as a *1282valid inventory search because the purposes underlying an inventory search were fully satisfied when the property was stored in a secured area beyond the reach of any inmate. Furthermore, the trial court did not find that the search fit into any other established exception to the warrant requirement. Thus, employing Hudson to analyze this case, I conclude that this search violated the Fourth Amendment’s prohibition against unreasonable searches and seizures. As a consequence, I disagree with the majority’s conclusion.
IV.
An individual retains a reasonable, yet diminished, expectation of privacy while incarcerated. Thus, the Fourth Amendment mandates that a jail house search of the individual’s personal property be reasonable. The search in this case was not conducted pursuant to a search warrant, and the search does not fit into an established exception to the Fourth Amendment’s warrant requirement. Consequently, this search was unreasonable and therefore unconstitutional. I would affirm the trial court’s suppression order because the contraband. and Salaz’s statements to the police were the product of an unconstitutional search.

. Once property has been seized and searched pursuant to an inventory search, the police exercise dominion over the property as bailees. Items held pursuant to an inventory search are surrendered to the arrestee upon release. Of course, where police have reason to believe that the inventoried property is evidence of a crime with which the arrestee has been charged, the police may hold or further examine the property in furtherance of their evidence-gathering function. See Edwards, 415 U.S. at 808-09, 94 S.Ct. at 1240; United States v. McVeigh, 940 F.Supp. 1541, 1556 (D.Colo.1996); People v. Rivard, 59 Mich.App. 530, 230 N.W.2d 6, 7-8 (1975).